   Case 19-30518         Doc 31     Filed 07/11/19 Entered 07/11/19 10:27:58              Desc Show Cause
                                        - All Filing Fees Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF GEORGIA



IN RE:                                                                 CHAPTER 13

Willie English Chester Jr.


DEBTOR(S)                                                              CASE NO.19−30518 JPS

                  ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE DISMISSED


       IT APPEARING to the court that the above−named debtor(s) filed a(n) voluntary petition on May 4, 2019
without the required filing fee and that the filing fee in the amount of $110.00 remains unpaid;
              Now, therefore it is hereby
       ORDERED that the debtor show cause why this case should not be dismissed for the failure to pay filing fees ;
and it is hereby further
       ORDERED that if the filing fee is paid in full on or before twenty−one (21) days from the date of this order,
this show cause order shall be dissolved and the case will continue in good standing in accordance with the
requirements of the Bankruptcy Code; and it is hereby further
       ORDERED that if the debtor files a request for a hearing within the twenty−one (21) days of the date of this
Order, a hearing will be convened to consider any cause shown by debtor; and it is hereby further
       ORDERED that upon the failure of the debtor to pay the filing fees or to request a hearing within twenty−one
(21) days of this order, the bankruptcy case will be dismissed without further notice or hearing.




Dated: 7/11/19                                                        /s/ James P. Smith
                                                                      United States Bankruptcy Judge
